Citation Nr: 0927859	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-09 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected degenerative disc disease of the 
lumbosacral spine at the L4-L4 and L4-L5 levels.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected varicose veins of the right leg.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected varicose veins of the left leg.  

4.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected status post recurrent heel spurs 
and Achilles tendon repair of the right foot.  

5.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected status post recurrent heel spurs 
and Achilles tendon repair of the left foot.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 until June 
2004.  He is shown to have resided in Europe during the 
course of this appeal. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the RO in October 2004 that 
granted service connection and assigned initial ratings for 
the disabilities that are the subjects of the appeal.  

In December 2005, the RO denied the Veteran's original claim 
of service connection for an acquired psychiatric disorder 
and post concussive syndrome.  In light of the fact that the 
Veteran was residing in Europe at the time of that decision, 
it is not clear whether a timely Notice of Disagreement has 
been file with respect to that decision.  This matter is 
referred to the RO for any indicated action.  

The issue of the assignment of a separate compensable rating 
for the service-connected low back disability on the basis of 
radiculopathy of either lower extremity is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACTS

1.  The service-connected varicose veins currently is shown 
to be productive of a disability picture that more nearly 
approximates that of persistent edema that is incompletely 
relieved without ulceration, stasis dermatitis or eczema for 
each lower extremity.  

2.  The service-connected status post recurrent heel spurs 
and Achilles tendon repair currently is shown to be 
productive of a disability picture that more nearly 
approximates that of moderately severe injury of each foot.  

3.  The service-connected degenerative disc disease at L3-L4 
and L4-L5 currently is shown to be productive of a disability 
picture that more nearly approximates that of forward flexion 
of the thoracolumbar spine greater than 30 degrees but less 
than 60 degree with muscle spasm and some guarding.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 20 percent for the service-connected varicose veins of the 
left lower extremity are met.  38 U.S.C.A §§ 1155, 5107 (West 
2002); 38 C.F.R. §§  4.1, 4.3, 4.10, 4.104 including 
Diagnostic Code 7120 (2008).  

2.  The criteria for the assignment of an initial evaluation 
of 20 percent for the service-connected varicose veins of the 
right lower extremity are met.  38 U.S.C.A §§ 1155, 5107 
(West 2002); 38 C.F.R. §§  4.1, 4.3, 4.10, 4.104 including 
Diagnostic Code 7120 (2008).  

3.  The criteria for the assignment of an initial evaluation 
of 20 percent for the service-connected status post recurrent 
heel spurs and Achilles tendon repair of the left foot are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.10, 4.104 including Diagnostic Code 5284 
(2008).  

4.  The criteria for the assignment of an initial evaluation 
of 20 percent for the service-connected status post recurrent 
heel spurs and Achilles tendon repair of the right foot have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.10, 4.104 including Diagnostic Code 5284 
(2008).  

5.  The criteria for the assignment of an initial evaluation 
of 20 percent for the service-connected degenerative disc 
disease at L3-L4 and L4-L5 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.104 
including Diagnostic Code 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq.  To the extent indicated, examinations have 
been conducted.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  See, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Letters in 
April 2004, March 2006, and June 2008 provided pertinent 
notice and development information.  

With respect to the VA's duty to assist, all evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims folder or he has been 
notified that VA was unable to obtain it.  

Here, the fee basis examiner at the time of the March 2007 
examination noted that he had not been provided with the 
Veteran's claim file for review.  

However, the Board finds given the situation in this case 
that the Veteran is not shown to have been harmed by this 
oversight.  Clearly, the examiner recorded a complete medical 
history from the Veteran and did review some of the more 
current evidence in connection with his evaluation.  Further, 
when an increase in the disability compensation is at issue, 
the present level of disability is of primary concern for the 
examiner.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In sum, there is no showing of prejudice in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


Increased ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the appellant's symptoms must be viewed in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  


Varicose veins 

Based on inservice treatment records and the findings of a VA 
examination in May 2004, an October 2004 rating decision 
granted service connection for bilateral varicose veins of 
the lower extremities.  A 10 percent rating was assigned for 
each leg beginning in July 2004 under Diagnostic Code 7120.  

Under Diagnostic Code 7120 varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression hosiery 
warrants a 10 percent rating.  

A 20 percent rating is warranted for persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  

A note following Diagnostic Code 7120 provides that the 
foregoing evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.  

At the time of May 2004 VA examination, the Veteran related a 
long history of symptomatic veins that had required multiple 
vein stripping procedures on both legs over the years.  He 
had difficulty in sitting or standing for any prolonged time.  
He had not edema, but did report having swelling of the 
ankles on occasion.  

The VA examiner found that the Veteran had moderate 
varicosities from the thigh to the calf, with the left being 
greater than the right.  He had no ulcers, edema or stasis 
dermatitis pigmentation.  He was unable to sit for more than 
five minutes during the examination without having to raise 
his legs so that the circulation was not cut off by the table 
edge.  The diagnosis was that of bilateral symptomatic 
varicosities, status post surgeries.  

At a VA fee basis examination in March 2007, the Veteran 
reported being unable to stand or walk for an extended period 
of time.  He had to move his legs every 30 minutes and 
experienced pain, fatigue, numbness and tingling.  The 
examiner noted that he had a history of recurrent 
thrombophlebitis since 1973.  

On examination, the Veteran's left leg was noted to have 
multiple spots of superficial reticular varicose veins as 
well as singular superficial varicose veins, bilaterally.  
Significantly, the examiner noted that the symptoms were not 
relieved by elevation or compression.  He noted that there 
was no current treatment.  

A phlebography of the lower extremities revealed poor 
contrasting posterior tibial veins of the legs.  This was 
considered consistent with thrombotic sequelae.  

The diagnosis was that of multiple superficial varicose veins 
or the right lower leg and distal thigh and left lower leg 
with an incompetent deep vein system and postthrombotic 
syndrome of each leg.  

In reviewing these finding in light of the criteria for a 
higher rating, the Board finds that the service-connected 
varicose veins currently is shown to be causing a level of 
impairment that is consistent with more than one manifested 
by symptoms that are relieved by elevation or compression of 
either leg.  As such, with other evidence showing 
incompetence of the deep venous system, the overall 
disability picture is more consistent with the criteria of 
persistent edema that is incompletely relieved by elevation.  

Hence, on this record, an initial rating of 20 percent is 
warranted for each lower extremity for the course of the 
appeal.  Because there is no current showing of ulcerations, 
stasis pigmentation or eczema, a basis for the assignment of 
a higher rating is not presented.  


Heel Spurs

Based on inservice treatment records and based on a VA 
examination in May 2004, the RO in October 2004 granted 
service connection for status post recurrent heel spurs and 
Achilles tendon repair.  A 10 percent rating was assigned for 
each foot under Diagnostic Code 5284, dealing with the rating 
of foot injuries, other.  

Significantly, the Veteran is shown to have undergone 
operative procedures on each foot, to include an exostectomy 
of the posterior aspect of the right calcaneus with 
debridement of the Achilles tendon in September 2004.  

Diagnostic Code 5284 provides for the evaluation of other 
foot injuries.  A 30 percent evaluation is assignable for 
severe foot injury.  For a moderately-severe foot injury, a 
20 percent evaluation is for application.  For moderate foot 
injury, a 10 percent evaluation is assignable.  


Left foot

At the most recent VA fee basis examination in March 2007, 
the Veteran reported having symptoms that included pain and 
swelling of the feet and ankles.  His walking and standing 
were limited to 30 minutes.  

The Veteran also reported having limited motion of the left 
foot.  On examination, the foot was noted to have a thin, 
straight and nontender scar.  There was diffuse and tender 
soft tissue swelling, medially and laterally, behind the 
malleoli as well as at the insertion of the Achilles tendon.  
Palpation of the area resulted in burning pain.  

On passive range of motion, his left foot had 0 to 12 degrees 
of dorsiflexion and 0 to 50 degrees of plantar flexion.  
Against strong resistance, there were 0 to 11 degrees of 
dorsiflexion and 0 to 10 degrees of plantar flexion.  In 
assessing weakness and fatigability, his motion was 0 to 10 
degrees on dorsiflexion and 0 to 47 degrees on plantar 
flexion.   

The X-ray findings of the left ankle revealed a regular bone 
structure.  There was slightly increased sclerosed corticalis 
contour at the insertional level of the Achilles tendon at 
the dorsal calcaneus.  This was likely post surgical 
sequelae.  

Given that the veteran now is shown to have some restriction 
of dorsiflexion as well as chronic pain and degenerative 
changes involving the left heel at the insertion of the 
Achilles tendon due to recurrent spurs, the Board finds that 
the service-connected disability picture is more 
appropriately rated as moderately severe foot injury.  


Right foot

In this case, the Board also finds that the service-connected 
right foot disability picture also more closely resembles 
that of moderately severe foot injury.  On the recent 
examination, the right foot had soft tissue swelling.  At the 
insertion of the Achilles tendon, there was tenderness.  
Palpation of the foot produced a sensation of burning pain.  

On passive range of motion, the Veteran had 0 to 10 degrees 
of dorsiflexion and 0 to 32 degrees of plantar flexion.  
Against strong resistance, there were 0 to 6 degrees of 
dorsiflexion and 0 to 11 degrees of plantar flexion.  In 
testing weakness and fatigability, his motion was reported to 
be 0 to 8 degrees of dorsiflexion and 0 to 30 degrees of 
plantar flexion.   

Magnetic resonance imaging (MRI) of the right ankle revealed 
soft tissue swelling at the medial malleolus (possibly due to 
lymph flow disturbance), signs of peritendinitis of the 
peroneus tendon, signs of subtotal rupture of the anterior 
fibulotalar ligament, irregular joint margin contour at the 
upper ankle, subchondral sclerosing and bony erosion at the 
talonavicular joint, and degenerative Achilles tendon 
changes.  

On this record, an increased, initial rating of 20 percent 
for the service-connected status post recurrent heel spurs 
and Achilles tendon repair of the right foot is warranted.  


Low Back Disc Disease

The VA examination performed in May 2004 showed that the 
Veteran was experiencing a low back functional loss due to 
pain that more nearly resembled that of limitation of 
thoracolumbar motion to greater than 30 degrees but less than 
60 degrees.  In addition, the VA examiner noted that he had 
evidence of chronic muscle spasm and definite limitation of 
extension and lateral restriction and rotation.  

The recent MRI performed in May 2006 revealed findings of 
disc extrusions at L2-L3 and L4-L5 with impingement of the 
right L2 and L4 nerves.  

The VA fee basis examination in March 2007 noted tightness of 
the right paraspinal muscles and careful and slowed motions 
referable to the Veteran's low back.  The examiner noted that 
he had painful limitation of spinal motion and function with 
radiological findings of clear worsening with disc 
herniations and spinal canal stenosis.  

Significantly, on repetitive motion, flexion was noted to be 
limited to 59 degrees with pain.  Thus, on this record, the 
Board finds that the disability picture more nearly 
approximates that of restriction of thoracolumbar motion to 
less than 60 degrees, but more than 30 degrees.  

Accordingly, the criteria for an increased, initial rating of 
20 percent, but not higher for the service-connected low back 
disability are found to have been more nearly approximated 
for the entire period of this appeal.  


ORDER

An increased, initial rating of 20 percent for the service-
connected varicose veins of the right leg is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  

An increased, initial rating of 20 percent for the service-
connected varicose veins of the left leg is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  

An increased, initial rating of 20 percent for the service-
connected status post recurrent heel spurs and Achilles 
tendon repair of the left foot is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased, initial rating of 20 percent for the service-
connected status post recurrent heel spurs and Achilles 
tendon repair of the right foot is granted, subject to the 
regulations governing the payment of VA monetary benefits.  

An increased, initial rating of 20 percent for the service-
connected degenerative disc disease of the lumbosacral spine 
at the L4-L4 and L4-L5 levels is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


REMAND

The Veteran asserts that his low back symptoms have increased 
and now include radicular pain.  

At the examination in March 2007 the examiner noted a clear 
worsening of the spinal disorder as well as recurrent L4-L5 
radiculopathy symptoms in the lower extremities.  

In rating the service-connected low back disability, any 
neurological manifestations due to radiculopathy must be 
addressed and are to be rated separately.  

Here, the RO has noted fully addressed this aspect of the 
appeal for the purpose of appellate review.  Due to the 
circumstances of this appeal, the Veteran also must be 
contacted directly so that he can submit current treatment 
records dealing with his service-connected low back 
degenerative disc disease.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he submit an updated list of the health 
care providers who are currently treating 
him for his service-connected low back 
degenerative disc disease.  He should be 
asked to provide copies of all records 
from these identified treatment sources.  

If the Veteran is unable to obtain his 
treatment records, the RO should take all 
indicated steps to assist him in 
obtaining the medical evidence that is 
not already on file.  All information 
obtained should be made part of the file.  

2.  Following completion of all indicated 
development, the remaining claim for an 
increased rating for the service-
connected low back disability on the 
basis of having separately ratable 
radiculopathy involving a lower extremity 
should be adjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case (SSOC) and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


